Exhibit 10.1(c) CAMBRIDGE BANCORP STOCK OPTION PLAN Nonstatutory Stock Option Agreement Cambridge Bancorp (the “Company”), a Massachusetts corporation, hereby grants to the person named below an option to purchase shares of Common Stock, $1.00 par value, of the Company under and subject to the Company’s Stock Option Plan (the “Plan”) exercisable on the terms and conditions set forth below and hereafter in this Agreement: Name of Optionholder: Number of Shares: Option Price: Type of Option: Date of Grant: This Option is not intended to be an Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). 1. Option Price. The price to be paid for each share of Common Stock upon exercise of the whole or any part of this Option shall be the Option Price specified above, which is not less than 100% of the fair market value of a share of Common Stock of the Company on the Date of Grant. 2. Expiration of Option. This Option may not be exercised as to any shares after the expiration of 10 years from the Date of Grant. 3. Exercise of Option. This option may be exercised at any time and from time to time, on or after (subject to Sections 7 and 8 hereof), up to the aggregate number of shares specified herein, but in no event for the purchase of other than full shares. Written notice of exercise shall be delivered to the Company specifying the number of shares with respect to which the Option is being exercised accompanied by payment of the Option Price in cash, by certified check or in such other form, including shares of Common Stock of the Company (that have been held by the Optionholder for at least six months free of restrictions imposed by the Company) valued at their Fair Market Value on the date of delivery, as the Salary Committee may at the time of exercise approve in its discretion. Following such notice and payment, the Company will deliver to the Optionholder a certificate for the number of shares with respect to which the Option is being exercised. 4. Rights as a Stockholder or Employee. The Optionee shall not earn the right to exercise or obtain the value of any portion of this Option except as provided in Section 3 and until such time as all the conditions set forth herein and in the Plan that are required to be met in order to exercise this Option have been fully satisfied. No portion of this Option shall be deemed compensation for past services before it has become exercisable in accordance with Section 3. The Optionholder shall not be deemed for any purpose to have any rights whatever in respect of shares to which the Option shall not have been exercised and payment made as provided herein. The Optionholder shall not be deemed to have any rights to continued employment by the Company by virtue of the grant of this Option. 5. Recapitalizations, Mergers, Etc. In the event the Committee determines that any stock dividend, split-up or combination of shares, or other equity restructuring affects the Common Stock such that an adjustment is required in order to preserve the benefits of this Option, the Committee shall equitably adjust the number and/or kind of shares subject to this Option and/or the exercise price hereunder. In the event of a merger or other corporate transaction not constituting an equity restructuring, the Committee may in its discretion take certain actions affecting this Option and the Optionholder’s rights hereunder, including without limitation providing for a cash payment, making other adjustments in the terms hereof, causing this Option to be assumed by another entity, terminating this Option, or making such other provision as the Committee considers equitable and in the best interest of the Company. Any such action shall be in accordance with and subject to the terms of the Plan. 6. Option Not Transferable. This Option is not transferable by the Optionholder otherwise than by will or the laws of descent and distribution, and is exercisable, during the Optionholder’s lifetime, only by him. 7. Exercise of Option After Termination of Employment. If the Optionholder’s employment with the Company (or a parent or subsidiary corporation of the Company or a corporation (or parent or subsidiary corporation of such corporation) issuing or assuming a stock option in a transaction to which section 424(a) of the Code applies) terminates, his rights hereunder shall be as follows: (a) If the Optionholder’s employment is terminated (i) voluntarily by the Optionholder before age 62 or (ii) by the Company for any reason other than Cause (as defined below) or the Optionholder’s disability within the meaning of Section 22(e)(3) of the Code (“Disability”), he may exercise only the rights that were exercisable at the time of such termination and only within 30 days after such termination. (b) If the Optionholder’s employment is terminated by the Company for Cause, this Option shall thereupon terminate and shall not be exercisable for any shares. (c) If the Optionholder’s employment terminates due to death, Disability or retirement at or after age 62, the Option will thereupon become exercisable in full and he or his Designated Beneficiary may exercise the Option in whole or in part at any time within two years after such termination of employment. Notwithstanding the foregoing, no rights under this Option may be exercised after the expiration of 10 years from the Date of Grant.
